           Case 1:19-cv-10947-KPF Document 41 Filed 06/01/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK




                                                                    MEMO ENDORSED
------------------------------------------------------------- :
HAROLD R. DILL and EDWARD M. APPLEBY,                         :
on behalf of themselves and All others similarly              :
situated                                                      :
                                                              :
                                             Plaintiff(s)     :   Civil Action No. 19-cv-10947 (KPF)
V.                                                            :
                                                              :
JPMORGAN CHASE BANK, N.A.                                     :   MAY 29, 2020
------------------------------------------------------------- :


         PLAINTIFFS’ NOTICE OF MOTION, PURSUANT TO FED. R. CIV. P. 21,
          FOR LEAVE TO ADD A PARTY PLAINTIFF AND PUTATIVE CLASS
                      REPRESENTATIVE IN THIS ACTION

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Motion of Plaintiffs Harold R. Dill and Edward M. Appleby, pursuant to Fed. R. Civ. P. 21,

and upon plaintiffs’ Proposed Amended Complaint, attached hereto as Exhibit A, and all

pleadings and proceedings herein, plaintiffs, by the undersigned, will move this Court, before the

Honorable Katherine Polk Failla, at the United States Courthouse, 40 Foley Square, Courtroom

618, New York, New York, on a date and time to be determined by the Court, for and order

granting them leave to join Kari Garber as an additional party plaintiff and putative class

representative in this action and to file their Proposed Amended Complaint adding Ms. Garber.
           Case 1:19-cv-10947-KPF Document 41 Filed 06/01/20 Page 2 of 2



    DATED: May 29, 2020               Respectfully submitted,

                                      By: /s/ David S. Golub
                                          David S. Golub, Esq.
                                          Steven L. Bloch, Esq.
                                          Ian W. Sloss, Esq.
                                          SILVER GOLUB & TEITELL LLP
                                          184 Atlantic Street
                                          Stamford, CT 06901
                                          Tel. (203) 325-4491
                                          Email: dgolub@sgtlaw.com
                                                  sbloch@sgtlaw.com
                                                  isloss@sgtlaw.com

                                          Michael S. Devorkin, Esq.
                                          Nick DiMarino, Esq.
                                          Golenbock Eiseman Assor Bell & Peskoe LLP
                                          711 Third Ave.
                                          New York, N.Y. 10017
                                          Tel. (212) 907-7348
                                          Email: mdevorkin@golenbock.com
                                                  ndimarino@golenbock.com

                                          Attorneys for plaintiffs

The Court is in receipt of Plaintiffs' motion for leave to add Kari Garber
as a plaintiff pursuant to Federal Rule of Civil Procedure 21. (Dkt. #38).
The Court ORDERS Defendant to respond to Plaintiffs' motion on or before
June 15, 2020. Should Plaintiffs feel the need to file a reply memorandum,
such memorandum will be due on or before June 22, 2020.

Dated:    June 1, 2020                   SO ORDERED.
          New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
